Citation Nr: 1215627	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the National Guard from May 1967 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued by the RO in St. Paul, Minnesota in January 2010, in which the RO inter alia, denied service connection for bilateral pes planus.  A timely notice of disagreement (NOD) was received from the Veteran in January 2010.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In a decision issued in June 2011, the Board denied the Veteran's claim for service connection for bilateral pes planus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The Board notes that, while the Veteran previously was represented by The American Legion, in November 2011, the Veteran granted a power-of-attorney in favor of private attorney Daniel G. Krasnegor with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, in May 2011, the Veteran filed a claim for a compensable disability rating for bilateral hearing loss.  It does not appear that this claim has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


REMAND

In light of points raised in the parties' JMR, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

In its prior June 2011 decision, the Board denied the Veteran's claim for service connection for bilateral pes planus.  In support of its denial, the Board determined from the evidence that the Veteran's pes planus was not shown by clear and unmistakable evidence to have pre-existed his ACDUTRA.  Hence, the Board determined that the Veteran's feet were presumed sound at his entry into service.  In its treatment of the findings and conclusions expressed in a December 2009 VA examination report, the Board noted that the examiner determined that the Veteran's pes planus pre-existed his entry into service, apparently based upon a history of symptomatology provided by the Veteran.  Citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993), the Board determined that the VA examiner's conclusion that the Veteran's pes planus pre-existed service was due limited probative value.  Notwithstanding the foregoing, the Board relied in part upon the VA examiner's expressed conclusion that the Veteran's time in active duty service "does not appear to have aggravated his foot condition or made it progress more rapidly than would be considered normal."

In their JMR, the parties noted that the examiner's opinion regarding service connection is based upon a "false premise" and is thus inadequate.  In this regard, the parties noted that, in view of the Board's determination that the Veteran did not have pes planus prior to his entry into service, the examiner's conclusion is inadequate insofar as the question of direct service connection for pes planus.  The parties further noted that, to the extent that such opinion is required, the examiner's opinion as to aggravation of pre-existing pes planus is also inadequate in that it is unsupported by any rationale or explanation.

In view of the foregoing, the parties directed that the Board seek clarification of the VA examiner's nexus opinion concerning service connection on a direct basis.  The parties suggest further that in seeking such clarification, the examiner should be instructed to assume that the Veteran did not have a pes planus disorder prior to his entry into ACDUTRA.  As the parties directed, if the examiner who conducted the December 2009 VA examination is unavailable, the Veteran should be afforded a new VA examination for an opinion as to the matter of direct service connection, subject to the same instructions that the examiner presume that pes planus did not pre-exist the Veteran's entry into ACDUTRA.  The parties further directed that the Board may seek any additional evidence it deems necessary for a timely resolution of the Veteran's claim.  By its October 2011 Order granting the parties' JMR, the Court adopted the arguments asserted by the parties, and remanded this matter to the Board for action that is consistent with the terms set forth in the JMR.

The Board is bound by the findings contained in the JMR, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Accordingly, the claims file should be returned to the same VA examiner who performed the December 2009 VA examination for an addendum opinion addressing the etiology of the Veteran's pes planus, consistent with the points noted above.  The RO should arrange for the Veteran to undergo further examination only if the December 2009 VA examiner is not available, or is unable to provide the requested opinion without first examining the Veteran.  

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining the medical opinion sought, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should forward the entire claims file, to include a copy of this REMAND, to the examiner who conducted the December 2009 VA examination for an addendum opinion addressing the etiology of the Veteran's pes planus.

The examiner should be instructed to assume that the Veteran did not have a pes planus disorder at the time of his entry into ACDUTRA.  Based on consideration of such assumption, and review of the claims file, the examiner should  provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's pes planus had its onset during his ACDUTRA, or, is otherwise medically related to such service.

If the examiner who conducted the December 2009 VA examination is unavailable, or, is unable to provide the requested opinion without first examining the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility, to obtain a medical opinion in response to the questions posed above.   The entire claims file, to include a copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings (if any) along with complete rationale for the conclusions reached in a printed (typewritten) report.

4.  If a new VA examination is necessary, and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


